PER CURIAM.
The fundamental and controlling question presented on this appeal came before this court in A. B. Dick Co. v. Henry (no opinion filed), and was certified to the Supreme Court March 16, 1909. Until that court shall have passed upon it we feel unwilling to take up the same subject in another case, even though it may present some points of difference. Such a postponement of the decision would leave the injunction undisturbed, but upon the facta *1020as they were conceded in open coj'urt on the argument this will not be a hardship to the defendants. ' The injunction does not affect sales to users whose machines were covered only by the older patents, including the one which expired after hearing in the Circuit Court and before decree. Such machines are about .97 per cent, of all in use. Moreover the machines covered by the unexpired patents are only the expensive automatic ones, selling at $1,800, and of Which but few are out. All required of the defendants is that before selling they should malee reasonably sufficient inquiries to ascertain if the person buying intends them for use on such a machine. AVe do not think this is so serious a matter as to require any modification of the injunction while awaiting the decision of the Supreme Court.